*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated April 22, 2022, is acknowledged.
Priority
This application claims foreign priority in the People’s Republic of China application CN202011450446.6 filed on 12/09/2020. 
Claim Status
Claims 1-11 are pending. Claims 1-8 were amended. Claims 8-11 remain withdrawn. Claim 12 was cancelled. Claims 1-7 are examined on the merits.  
Withdrawn Claim Rejections — 35 USC § 112(b) and (d)
Rejections of claims 1-7 under 35 USC § 112(b) are withdrawn because rejections were obviated with claim amendments. 
Rejection of claim 4 under 35 U.S.C. 112(d) is withdrawn because rejection was obviated with claim amendments. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Na Xu on April 29, 2022.
The application has been amended as follows:
In claim 1 line 3, replace “nanoparticles and” with --nanoparticles, each having a particle size of 20 nm to 100 nm, and--.
	In claim 1 lines 7-8, replace “wherein the starch nanoparticles each have a molecular weight of 105 to 107 g/mol, and wherein the starch nanoparticles each have a particle size of 20 nm to 100 nm,” with --each having a molecular weight of 105 to 107 g/mol,--.
	In claim 1 line 13, replace “solution,” with --solution, thereby forming a blend,--.
	In claim 1 line 14, replace “the reacted solution with the antibiotic” with --the blend--.
	In claim 1 line 22, replace “the composition” with --the composition formed in step (g)--.
	Cancel claims 8-11.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is of record. Based on the prior art of record, it would not have been obvious to a person of ordinary skill in art to have arrived at the claimed invention with a reasonable expectation of success.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-PF. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617